Title: To Thomas Jefferson from Bernard McMahon, 2 April 1807
From: McMahon, Bernard
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Philadelphia April 2nd. 1807
                        
                        I do myself the pleasure of sending you per Mr. Duane who intends leaving this City for Washington tomorrow,
                            90 plants of the white Antwerp Raspberry, cut to the proper lengths for planting; and 8 plants of the true red Alpine
                            Strawberry, being all I could procure of these kinds at present. They are packed in moss, in the larger of two boxes sent,
                            so carefully, as not to suffer the least injury—even if they should not be planted ’till the beginning of next month. In
                            the small box I send you 24 roots Double Tuberoses and 6 roots of the Amarylis formosissima; for the management of these,
                            see pages 349 & 350 of my work on Gardening.
                        I have fine crops already up of the Asicara Tobacco,
                            and perennial flax, and expect numbers of the others up in a few
                            days. I am Sir, 
                  With great esteem, Yours respectfully,
                        
                            Bernd. McMahon
                            
                        
                    